Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 14 and 18 are objected to because of the following informalities:  
In claim 14, line 3, it appears Applicant intended “a memory storing instructions that, when executed by the one or more processors, causes the system to:” to read --a memory storing instructions that, when executed by the one or more processors, cause the system to:-- 
In claim 14, line 16, it appears Applicant intended “autonomously navigate, the storage fetching AGV” to read --autonomously navigate the storage fetching AGV--, removing what appears to be an unnecessary comma (“,”). 
In claim 18, line 3, it appears Applicant intended “the memory further causes the system to:” to read --the memory further storing instructions that, when executed by the one or more processors, cause the system further to:--, as the memory itself is not understood to cause the system to operate. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claim 13 recites “determining, by the one or more computing devices, the one or more locations based on the certain storage unit”, which is indefinite. It is unclear what is meant that the determining the one or more locations is “based on the certain storage unit”, rendering the scope of the claims indefinite. For purposes of examination, Examiner will interpret said limitation to mean “determining, by the one or more computing devices, the one or more locations based on a location of the certain storage unit”, as appears to be most consistent with Applicant’s specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 8, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoareau et al. (US Patent No. 9,796,529). 
Regarding claim 2, Hoareau discloses a method comprising: dispatching, by one or more computing devices [204], a storage fetching automated guided vehicle (AGV) [202, 300] including a drive unit adapted to provide motive force to the storage fetching AGV, a guidance system adapted to locate the storage fetching AGV in an operating environment (Col. 4, lines 45-54), and an item holder adapted to hold one or more items (Col. 4, lines 25-37), the storage fetching AGV adapted to retrieve the one or more items from a storage area of the operating environment and transport the one or more items to a first end point (Col. 3, lines 5-28); navigating, by the one or more computing devices, the storage fetching AGV to one or more locations of the one or more items in the storage area (Col. 3, lines 5-28); retrieving, by the storage fetching AGV, the one or more items from the storage area (Col. 4, lines 38-44); and navigating, by the one or more computing devices, the storage fetching AGV from the one or more locations of the one or more items in the storage area to the first end point (Col. 3, lines 5-28).
Regarding claim 3, Hoareau discloses the method of claim 2, wherein: the one or more items at the one or more locations include a first item at a first location and a second item at a second location (Col. 3, lines 5-28; Col. 5, lines 32-58); and the item holder holds the first item simultaneously with the second item during navigation of the storage fetching AGV from the one or more locations in the storage area to the first end point (Col. 3, lines 5-28; Col. 5, lines 32-58).
Regarding claim 4, Hoareau discloses the method of claim 2, wherein: navigating the storage fetching AGV to the one or more locations of the one or more items in the storage area includes navigating the storage fetching AGV to a first location of a first item in the storage area, and navigating the storage fetching AGV to a second location of a second item in the storage area (Col. 3, lines 5-28; Col. 5, lines 32-58); and retrieving the one or more items from the storage area includes retrieving, by a retrieval mechanism [308] of the storage fetching AGV, the first item from the first location and placing the first item on the item holder using the retrieval mechanism, the storage fetching AGV transporting the first item from the first location to the second location, and retrieving, by the retrieval mechanism of the storage fetching AGV, the second item from the second location (Col. 3, lines 5-28; Col. 4, lines 25-37; Col. 5, lines 32-58).
Regarding claim 8, Hoareau discloses the method of claim 2, further comprising: generating, by the one or more computing devices, storage fetching routing based on order data, the storage fetching routing identifying the one or more locations of the one or more items in the storage area of the operating environment (Col. 3, lines 5-28); dispatching, by the one or more computing devices, the storage fetching AGV according to the storage fetching routing (Col. 3, lines 5-28); navigating, by the one or more computing devices, the storage fetching AGV to the one or more locations in the storage area based on the storage fetching routing (Col. 3, lines 5-28); and navigating, by the one or more computing devices, the storage fetching AGV from the one or more locations of the one or more items in the storage area to the first end point according to the storage fetching routing (Col. 3, lines 5-28).
Regarding claim 14, Hoareau discloses a system comprising: one or more processors [204]; and a memory [114] storing instructions that, when executed by the one or more processors, causes the system to: dispatch a storage fetching automated guided vehicle (AGV) [202, 300] including a drive unit adapted to provide motive force to the storage fetching AGV, a guidance system adapted to locate the storage fetching AGV in an operating environment (Col. 4, lines 45-54), and an item holder adapted to hold one or more items (Col. 4, lines 25-37), the storage fetching AGV adapted to autonomously retrieve the one or more items from a storage area and transport the one or more items to a first end point (Col. 3, lines 5-28); autonomously navigate the storage fetching AGV to one or more locations of the one or more items in the storage area (Col. 3, lines 5-28); autonomously retrieve, by the storage fetching AGV, the one or more items from the storage area (Col. 4, lines 38-44); and autonomously navigate, the storage fetching AGV from the one or more locations of the one or more items in the storage area to the first end point (Col. 3, lines 5-28).
Regarding claim 15, Hoareau discloses the system of claim 14, wherein: the one or more items at the one or more locations include a first item at a first location and a second item at a second location (Col. 3, lines 5-28; Col. 5, lines 32-58); and the item holder holds the first item simultaneously with the second item during navigation of the storage fetching AGV from the one or more locations in the storage area to the first end point (Col. 3, lines 5-28; Col. 5, lines 32-58).
Regarding claim 16, Hoareau discloses the system of claim 14, wherein: autonomously navigating the storage fetching AGV to the one or more locations of the one or more items in the storage area includes navigating the storage fetching AGV to a first location of a first item in the storage area, and navigating the storage fetching AGV to a second location of a second item in the storage area (Col. 3, lines 5-28; Col. 5, lines 32-58); and autonomously retrieving the one or more items from the storage area includes retrieving, by a retrieval mechanism [308] of the storage fetching AGV, the first item from the first location and placing the first item on the item holder using the retrieval mechanism, the storage fetching AGV transporting the first item from the first location to the second location, and retrieving, by the retrieval mechanism of the storage fetching AGV, the second item from the second location (Col. 3, lines 5-28; Col. 4, lines 25-37; Col. 5, lines 32-58). 
Regarding claim 20, Hoareau discloses a storage fetching automated guided vehicle (AGV) comprising: a drive unit adapted to provide motive force to the storage fetching AGV, a guidance system adapted to locate the storage fetching AGV in an operating environment (Col. 4, lines 45-54), a storage unit holder adapted to hold one or more storage units (Col. 4, lines 25-37), and a retrieval mechanism [308] adapted to move a storage unit between the storage unit holder and an external storage unit support structure (Col. 4, lines 45-54), the storage fetching AGV executing instructions that cause the storage fetching AGV to: autonomously navigate to two or more locations of two or more storage units in a storage area (Col. 3, lines 5-28); autonomously retrieve each of the two or more storage units from the two or more locations in storage area (Col. 4, lines 38-44); and autonomously navigate from the storage area to an end point (Col. 3, lines 5-28). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 9-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoareau as applied to claim 2 above, and further in view of Battles et al. (US PGPub. No. 2017/0043953). 
Regarding claim 5, Hoareau discloses the method of claim 2 (Hoareau Col. 3, lines 5-28; Col. 4, lines 25-44; Col. 4, lines 45-54), but appears to be silent on the method further wherein: the one or more items at the one or more locations include a first item stored in a first storage unit at a first location and a second item stored in a second storage unit at a second location, the first storage unit holding a plurality of items, the storage fetching AGV retrieving the first storage unit from the first location and the second storage unit from the second location; and navigating the storage fetching AGV from the one or more locations in the storage area to the first end point includes transporting the first storage unit and the second storage unit to the first end point. 
Battles, however, teaches an automated materials handling facility including an AGV that retrieves an inventory holder [Battles 307] from a storage area and transports it to a first end point (Battles ¶0066). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Hoareau in view of Battles. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Hoareau to include the method further wherein: the one or more items at the one or more locations include a first item stored in a first storage unit at a first location and a second item stored in a second storage unit at a second location, the first storage unit holding a plurality of items, the storage fetching AGV retrieving the first storage unit from the first location and the second storage unit from the second location; and navigating the storage fetching AGV from the one or more locations in the storage area to the first end point includes transporting the first storage unit and the second storage unit to the first end point, as doing so was a known way of retrieving a container holding more than one item for ease of picking operations, as recognized by Battles (Battles ¶0066). 
Regarding claim 6, Hoareau discloses the method of claim 2 (Hoareau Col. 3, lines 5-28; Col. 4, lines 25-44; Col. 4, lines 45-54), wherein: the one or more items include a first item and a second item (Hoareau Col. 3, lines 5-28); and the method further comprises: transporting, by the storage fetching AGV, the first item and the second item to the first end point (Hoareau Col. 3, lines 5-28); placing, by the storage fetching AGV, the first item at the first end point (Hoareau Col. 5, lines 12-22); but appears to be silent on the method further including after placing the first item at the first end point by the storage fetching AGV, transporting, by the storage fetching AGV, the second item to a second end point.
Battles, however, teaches an automated materials handling facility including after placing a first item at a first end point by a storage fetching AGV, transporting, by the storage fetching AGV, a second item to a second end point (Battles ¶0068). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Hoareau in view of Battles. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Hoareau to include the method further including after placing the first item at the first end point by the storage fetching AGV, transporting, by the storage fetching AGV, the second item to a second end point, as doing so was a known way of efficiently navigating automated picking vehicles among multiple locations, as recognized by Battles (Battles ¶0068).
Regarding claim 7, Hoareau in view of Battles teaches the method of claim 6, wherein: the first item is stored at a first location in the storage area and the second item is stored at a second location in the storage area, the one or more locations including the first location and the second location (Hoareau Col. 3, lines 5-28; Col. 5, lines 32-58). 
Regarding claim 9, Hoareau in view of Battles teaches the method of claim 2 (Hoareau Col. 3, lines 5-28; Col. 4, lines 25-44; Col. 4, lines 45-54), wherein: the one or more items are stored in one or more storage units in the storage area (Battles ¶0066); the one or more storage units are adapted to hold the one or more items and interface with a retrieval mechanism [Hoareau 308] of the storage fetching AGV; and the retrieval mechanism is coupled with the storage fetching AGV, the retrieval mechanism being adapted to retrieve a certain storage unit from a storage unit support structure and place the certain storage unit on the item holder of the storage fetching AGV (Hoareau Col. 4, lines 38-44), as modified in, and with the same motivation as applied in regard to claim 5, above.
Regarding claim 10, Hoareau in view of Battles teaches the method of claim 9, wherein: the item holder of the storage fetching AGV includes a plurality of bays, each bay being adapted to hold a storage unit of the one or more storage units (Battles Figures 4A-B; ¶0077); and the retrieval mechanism is adapted to place the certain storage unit on any of the plurality of bays (Battles ¶0066). 
Regarding claim 11, Hoareau in view of Battles teaches the method of claim 2 (Hoareau Col. 3, lines 5-28; Col. 4, lines 25-44; Col. 4, lines 45-54), further comprising: retrieving, by the storage fetching AGV, a storage unit from the first end point, the storage unit holding the one or more items; navigating, by the one or more computing devices, the storage fetching AGV from the first end point to the one or more locations in the storage area; and placing, by the storage fetching AGV, the storage unit at the one or more locations in the storage area (Battles ¶0065-0069; ¶0103), as modified in, and with the same motivation as applied in regard to claim 5, above. 
Regarding claim 12, Hoareau in view of Battles teaches the method of claim 2 (Hoareau Col. 3, lines 5-28; Col. 4, lines 25-44; Col. 4, lines 45-54), further comprising: retrieving, by the storage fetching AGV, a storage unit from the first end point, the storage unit holding the one or more items, the first end point including a first picking station; and navigating, by the one or more computing devices, the storage fetching AGV from the first end point to a second end point including transporting the storage unit to the second end point, the second end point including a second picking station (Battles Claim 14), as modified in, and with the same motivation as applied in regard to claim 5, above. 
Regarding claim 13, Hoareau in view of Battles teaches the method of claim 2 (Hoareau Col. 3, lines 5-28; Col. 4, lines 25-44; Col. 4, lines 45-54), further comprising: identifying, by the one or more computing devices, a certain storage unit from a plurality of storage units based on the certain storage unit having a determined quantity of the one or more items, the determined quantity satisfying an order quantity of the one or more items (Battles ¶0109); determining, by the one or more computing devices, the one or more locations based on the certain storage unit (Col. 3, lines 5-28); and retrieving, by the storage fetching AGV, the certain storage unit from the storage area (Col. 4, lines 38-44), as modified in, and with the same motivation as applied in regard to claim 5, above.
Regarding claim 17, Hoareau in view of Battles teaches the system of claim 14 (Hoareau Col. 3, lines 5-28; Col. 4, lines 25-44; Col. 4, lines 45-54), wherein: the one or more items at the one or more locations include a first item stored in a first storage unit at a first location and a second item stored in a second storage unit at a second location, the first storage unit holding a plurality of items, the storage fetching AGV retrieving the first storage unit from the first location and the second storage unit from the second location; and autonomously navigating the storage fetching AGV from the one or more locations in the storage area to the first end point includes transporting the first storage unit and the second storage unit to the first end point (Battles ¶0066), as modified in, and with the same motivation as applied in regard to claim 5, above. 
Regarding claim 18, Hoareau in view of Battles teaches the system of claim 14 (Hoareau Col. 3, lines 5-28; Col. 4, lines 25-44; Col. 4, lines 45-54), wherein: the one or more items include a first item and a second item (Hoareau Col. 3, lines 5-28); and the memory further causes the system to: transport, by the storage fetching AGV, the first item and the second item to the first end point (Hoareau Col. 3, lines 5-28); place, by the storage fetching AGV, the first item at the first end point (Hoareau Col. 5, lines 12-22), and after placing the first item at the first end point by the storage fetching AGV, transport, by the storage fetching AGV, the second item to a second end point (Battles ¶0068), as modified in, and with the same motivation as applied in regard to claim 6, above. 
Regarding claim 19, Hoareau in view of Battles teaches the system of claim 18, wherein: the first item is stored at a first location in the storage area and the second item is stored at a second location in the storage area, the one or more locations including the first location and the second location (Hoareau Col. 3, lines 5-28; Col. 5, lines 32-58). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached Thursday-Friday 9:30am-8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669